Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 28 June 2022, to the Original Application, filed 18 June 2020.

2. 	Claims 1-5, 7, 9-13, 15, and 17-20, renumbered as 1-16, respectively, are allowed.


Reasons for Allowance

3. 	Claims 1-5, 7, 9-13, 15, and 17-20, renumbered as 1-16, respectively, are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 17, renumbered as 1, 7, and 13, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… identifying a concept in a first document of the set of documents and creating an annotation corresponding to the concept, wherein the annotation includes an indication of the 
concept, a value associated with the annotation that is extracted from the first document, and a date that the value was obtained that is extracted from the first document;
evaluating the annotation from the first document against all of the documents in the set of documents;…
 
when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Allen (U.S. Publication 2019/0163875 A1) discloses medical concept sorting based on machine learning of attribute value differentiation. 
	- Boloor (U.S. Publication 2016/0019299 A1) discloses deep semantic searching of electronic medical records.
- Kinney (U.S. Publication 2015/0039344 A1) discloses automatic generation of evaluation and management medical codes.
- Koll (U.S. Publication 2012/0089629 A1) discloses structured searching of dynamic structured document corpuses.
- MacPherson (U.S. Publication 2009/0063557 A1) discloses context driven topologies.
- Copperman (U.S. Publication 2007/0033221 A1) discloses implementing a knowledge management system.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Padmanabhan, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176